DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 11-12, 18-19, 21-22 and 28-29 of copending Application No. 16867062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Co-pending claims include all of the limitations of the instant application claims, respectively (see table above, where the highlighted lines read on the steps in claim 1 of the instant invention). The co-pending claims also include additional limitations “access point (AP) nodes of a wireless mesh network”. Hence, the instant application claims are generic to the species of invention covered by the respective co-pending claims. As such, the instant application claims are anticipated by the co-pending claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 31-33, 37-39 and 43-45 are similar to claims 1, 11 and 21 respectively of the co-pending application. 
Claims 34, 40 and 46 are similar to claims 2, 12 and 22 respectively of the co-pending application.
Claims 35, 41 and 47 are similar to claims 8, 18 and 28 respectively of the co-pending application.
Claims 36, 42 and 48 are similar to claims 9, 19 and 29 respectively of the co-pending application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 37-40 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Karkowski (US 20110260871 A1) in view of Ylamurto et al. (US 10551479 B1).
Regarding claim 31, Karkowski teaches a method (Abstract) comprising: 
obtaining motion-sensing data (The sensors comprise a transmitter 8a, 8b, 8c for transmitting, via wireless signals 10a, 10b, 10c sensor information to a receiver 9 that is provided to the computer system 5, [0025]) from nodes of a wireless communication network (e.g. sensor 2-4 of sensor network of Fig. 1); 
identifying a motion-sensing topology of the wireless communication network (The transition function T receives as input a floor plan of the building, a current general status vector S and sensor information I provided by the sensor network, [0029]), the motion- sensing topology identified based on tags assigned to respective nodes (The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, a current general status vector S and new sensor information I, and optionally on previous sensor information, a timer and/or a flag included in the general status vector, [0029]), each tag indicating a connected state of a respective node (The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, [0029]);
by operation of a data processing apparatus (processor 6 of Fig. 1), generating a probability value for each node based on the motion-sensing data and the motion-sensing topology (The computer system 5 comprises a processor that is arranged for generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the probability value for a respective node representing a likelihood of motion at the respective node (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room, [0027]); and 
determining a location of the motion of an object in a space based on the probability values (track a presence of one or a multiple number of persons in a building, based on sensor information provided by the sensor network, to generate a presence state vector B indicating a probability value of one person or a multiple persons in a room or in a multiple number of rooms of the building, [0031]).
However, Karkowski does not teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes.
In an analogous art, Ylamurto teaches teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes (Location information may be used to estimate the relative position of sensors such as security cameras, motion sensors…This information may then be used to produce augmented information such as maps of temperature, motion paths, col 7, lines 36-41 and based on using the time of flight of signals between nodes in a wireless network, it is possible to estimate distance between individual pairs of nodes in a wireless network … allow measuring multiple pairs of path lengths and performing triangulation and then estimating the relative location of individual nodes in three-dimensional space, col 8, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 32, Karkowski as modified by Ylamurto teaches the method of claim 31, and Ylamurto  further teaches wherein the wireless communication network comprises a Wi-Fi network (This is possible provided that the appropriate channel state information (CSI) is made available, which is possible for example, in Wi-Fi, col 11, lines 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 33, Karkowski as modified by Ylamurto teaches the method of claim 31, and Ylamurto  further teaches wherein the nodes are access point (AP) nodes of a wireless mesh network (the systems, apparatuses, and methods implement localization in a wireless sensor network that primarily uses a tree network structure for communication with periodic mesh-based features for path length estimation when localization is needed, col 7, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 34, Karkowski as modified by Ylamurto teaches the method of claim 31, wherein generating the probability value for each node comprises: generating a count value for each node based on the motion-sensing data (generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the count value for the respective node indicating a number of wireless links of the respective node excited by motion (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room. As an example, the variable can be set to represent either that the person is absent, that there is a small chance that the person is in the room, that the person is almost certainly in the room, that the person is in the room, that it is unknown that the person is in the room. The latter status is e.g. caused by a sensed fact that a door of the room is kept open, [0027]); modifying the count value for each node based on the motion-sensing topology (An actual general status vector S generally evolutes over time. FIG. 3 shows a state diagram wherein a number of states S.sub.i, S.sub.j, S.sub.k, S.sub.n, S.sub.m are shown together with a number of possible transitions Tr indicated by arrows, [0029]); and generating the probability values based on the modified count values (the presence state vector is generated in an iterative process and is based on a previously generated presence state vector, [0029]).

Regarding claim 37, Karkowski teaches a system (system of Fig. 1) comprising: one or more processors; and memory storing instructions that (The computer system 5 comprises a processor, [0026]), when executed by the one or more processors, cause the system to perform operations comprising: 
obtaining motion-sensing data (The sensors comprise a transmitter 8a, 8b, 8c for transmitting, via wireless signals 10a, 10b, 10c sensor information to a receiver 9 that is provided to the computer system 5, [0025]) from nodes of a wireless communication network (e.g. sensor 2-4 of sensor network of Fig. 1); 
identifying a motion-sensing topology of the wireless communication network (The transition function T receives as input a floor plan of the building, a current general status vector S and sensor information I provided by the sensor network, [0029]), the motion-sensing topology identified based on tags assigned to respective nodes (The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, a current general status vector S and new sensor information I, and optionally on previous sensor information, a timer and/or a flag included in the general status vector, [0029]), each tag indicating a connected state of a respective node The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, [0029]); 
generating a probability value for each node based on the motion-sensing data and the motion-sensing topology (The computer system 5 comprises a processor that is arranged for generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the probability value for a respective node representing a likelihood of motion at the respective node (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room, [0027]); and 
determining a location of the motion of an object in a space based on the probability values (track a presence of one or a multiple number of persons in a building, based on sensor information provided by the sensor network, to generate a presence state vector B indicating a probability value of one person or a multiple persons in a room or in a multiple number of rooms of the building, [0031]).
However, Karkowski does not teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes.
In an analogous art, Ylamurto teaches teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes (Location information may be used to estimate the relative position of sensors such as security cameras, motion sensors…This information may then be used to produce augmented information such as maps of temperature, motion paths, col 7, lines 36-41 and based on using the time of flight of signals between nodes in a wireless network, it is possible to estimate distance between individual pairs of nodes in a wireless network … allow measuring multiple pairs of path lengths and performing triangulation and then estimating the relative location of individual nodes in three-dimensional space, col 8, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 38, Karkowski as modified by Ylamurto teaches the system of claim 37, wherein the wireless communication network comprises a Wi-Fi network (This is possible provided that the appropriate channel state information (CSI) is made available, which is possible for example, in Wi-Fi, Ylamurto col 11, lines 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 39, Karkowski as modified by Ylamurto teaches the system of claim 37, wherein the nodes are access point (AP) nodes of a wireless mesh network (the systems, apparatuses, and methods implement localization in a wireless sensor network that primarily uses a tree network structure for communication with periodic mesh-based features for path length estimation when localization is needed, Ylamurto col 7, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 40, Karkowski as modified by Ylamurto teaches the system of claim 37, wherein generating the probability value for each node comprises: generating a count value for each node based on the motion-sensing data (generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the count value for the respective node indicating a number of wireless links of the respective node excited by motion (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room. As an example, the variable can be set to represent either that the person is absent, that there is a small chance that the person is in the room, that the person is almost certainly in the room, that the person is in the room, that it is unknown that the person is in the room. The latter status is e.g. caused by a sensed fact that a door of the room is kept open, [0027]); modifying the count value for each node based on the motion-sensing topology (An actual general status vector S generally evolutes over time. FIG. 3 shows a state diagram wherein a number of states S.sub.i, S.sub.j, S.sub.k, S.sub.n, S.sub.m are shown together with a number of possible transitions Tr indicated by arrows, [0029]); and generating the probability values based on the modified count values (the presence state vector is generated in an iterative process and is based on a previously generated presence state vector, [0029]).

Regarding claim 43, Karkowski teaches a non-transitory computer-readable medium (computer 5 of Fig. 1) storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: 
obtaining motion-sensing data (The sensors comprise a transmitter 8a, 8b, 8c for transmitting, via wireless signals 10a, 10b, 10c sensor information to a receiver 9 that is provided to the computer system 5, [0025]) from nodes of a wireless communication network (e.g. sensor 2-4 of sensor network of Fig. 1);
 identifying a motion-sensing topology of the wireless communication network (The transition function T receives as input a floor plan of the building, a current general status vector S and sensor information I provided by the sensor network, [0029]), the motion- sensing topology identified based on tags assigned to respective nodes (The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, a current general status vector S and new sensor information I, and optionally on previous sensor information, a timer and/or a flag included in the general status vector, [0029]), each tag indicating a connected state of a respective node (The processor 6 is arranged to apply said transition function T, so that an update of the general status vector S and the presence state vector B is based on the floor plan F, [0029]); 
generating a probability value for each node based on the motion-sensing data and the motion-sensing topology (The computer system 5 comprises a processor that is arranged for generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the probability value for a respective node representing a likelihood of motion at the respective node (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room, [0027]); and 
determining a location of the motion of an object in a space based on the probability values (track a presence of one or a multiple number of persons in a building, based on sensor information provided by the sensor network, to generate a presence state vector B indicating a probability value of one person or a multiple persons in a room or in a multiple number of rooms of the building, [0031]).
However, Karkowski does not teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes.
In an analogous art, Ylamurto teaches teach the motion-sensing data based on wireless signals transmitted between respective pairs of the nodes (Location information may be used to estimate the relative position of sensors such as security cameras, motion sensors…This information may then be used to produce augmented information such as maps of temperature, motion paths, col 7, lines 36-41 and based on using the time of flight of signals between nodes in a wireless network, it is possible to estimate distance between individual pairs of nodes in a wireless network … allow measuring multiple pairs of path lengths and performing triangulation and then estimating the relative location of individual nodes in three-dimensional space, col 8, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 44, Karkowski as modified by Ylamurto teaches the non-transitory computer-readable medium of claim 43, wherein the wireless communication network comprises a Wi-Fi network (This is possible provided that the appropriate channel state information (CSI) is made available, which is possible for example, in Wi-Fi, Ylamurto col 11, lines 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 45, Karkowski as modified by Ylamurto teaches the non-transitory computer-readable medium of claim 43, wherein the nodes are access point (AP) nodes of a wireless mesh network (the systems, apparatuses, and methods implement localization in a wireless sensor network that primarily uses a tree network structure for communication with periodic mesh-based features for path length estimation when localization is needed, Ylamurto col 7, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski with the ranging method of Ylamurto to provide a method and a system to accurately determine the location of a moving device as suggested.

Regarding claim 46, Karkowski as modified by Ylamurto teaches the non-transitory computer-readable medium of claim 43, wherein generating the probability value for each node comprises: generating a count value for each node based on the motion-sensing data (generating a presence state vector indicating a presence probability value of a person in the room or rooms, based on sensor information provided by the sensor network, [0026]), the count value for the respective node indicating a number of wireless links of the respective node excited by motion (For each room that is sensed by the sensor network, a variable of the presence status vector B represents a presence probability value of a person in the room. As an example, the variable can be set to represent either that the person is absent, that there is a small chance that the person is in the room, that the person is almost certainly in the room, that the person is in the room, that it is unknown that the person is in the room. The latter status is e.g. caused by a sensed fact that a door of the room is kept open, [0027]); modifying the count value for each node based on the motion-sensing topology (An actual general status vector S generally evolutes over time. FIG. 3 shows a state diagram wherein a number of states S.sub.i, S.sub.j, S.sub.k, S.sub.n, S.sub.m are shown together with a number of possible transitions Tr indicated by arrows, [0029]); and generating the probability values based on the modified count values (the presence state vector is generated in an iterative process and is based on a previously generated presence state vector, [0029]).

Claims 35, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Karkowski (US 20110260871 A1) in view of Ylamurto et al. (US 10551479 B1) and further in view of Kulkarni et al. (US 20180332434 A1).
Regarding claim 35, Karkowski as modified by Ylamurto teaches the method of claim 31.
However, Karkowski and Ylamurto do not teach wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes; and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion.
In an analogous art, Kulkarni teaches wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes (The system may include: a plurality of leaf node devices, including some with associated sensor tags…and at least gateway node device, [0021]); and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion (wherein the location processing engine processes information relayed by the gateway node device to facilitate determination of the location or condition of an asset. An asset may be a human or other physical article associated with a leaf node, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski and Ylamurto with the asset location of Kulkarni to provide a method and a system to better locate an asset as suggested.
Regarding claim 41, Karkowski as modified by Ylamurto teaches the system of claim 37.
However, Karkowski and Ylamurto do not teach wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes; and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion.
In an analogous art, Kulkarni teaches wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes (The system may include: a plurality of leaf node devices, including some with associated sensor tags…and at least gateway node device, [0021]); and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion (wherein the location processing engine processes information relayed by the gateway node device to facilitate determination of the location or condition of an asset. An asset may be a human or other physical article associated with a leaf node, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski and Ylamurto with the asset location of Kulkarni to provide a method and a system to better locate an asset as suggested.
Regarding claim 47, Karkowski as modified by Ylamurto teaches the non-transitory computer-readable medium of claim 43.
However, Karkowski and Ylamurto do not teach wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes; and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion.
In an analogous art, Kulkarni teaches wherein the wireless communication network comprises one or more leaf nodes in addition to the nodes (The system may include: a plurality of leaf node devices, including some with associated sensor tags…and at least gateway node device, [0021]); and wherein determining the location of the motion comprises identifying one of the nodes or one of the leaf nodes as the location of the motion (wherein the location processing engine processes information relayed by the gateway node device to facilitate determination of the location or condition of an asset. An asset may be a human or other physical article associated with a leaf node, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Karkowski and Ylamurto with the asset location of Kulkarni to provide a method and a system to better locate an asset as suggested.


Allowable Subject Matter
Claims 36, 42 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanov et al. (US 20200296555 A1) discloses method, apparatus and computer readable storage medium are provided for determining a path of a mobile device in a public transportation building. In a method, a plurality of position data items are collected. Each position data item represents a respective position parameter captured by a mobile device that is indicative of a coarse position of the mobile device when the respective position parameter was captured by the mobile device. The method also includes determining, at least partially based on the position data items and public transportation data, an arrival area and/or a departure area of the public transportation building as start and end, respectively, of the path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                           

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641